Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/483576 filed 08/05/2019.     
Claims 1-12, & 19-24 have been examined and fully considered.
Claims 13-18 have been canceled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention in claims 1-12 & 19-24 are directed to a law of nature/natural correlation without significantly more. The claim(s) recite(s) determining the amount of certain triglycerides in sample, comparison to a reference, and based off of this determination if the patient has fatty liver disease or not. The judicial exception here is the natural correlation of the level of the claimed triglycerides with the presence or predisposition for fatty liver disease. This judicial exception is not integrated into a practical application because there is no particularity or specificity for the detection. Applicant does not claim anywhere how exactly the triglycerides(TAG) are detected. Is this done mentally? Further, after the unspecified detection is done, is the determination if the patient has a disease or not done mentally? If so, this is a combination natural correlation and abstract idea. The claim(s) does/do not include additional elements that 
Please see:
Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012) & MPEP 2016;
The Vanda Memorandum to the examiners: https://www.uspto.gov/patents/laws/examination-policy/memoranda-examining-corps
&
https://www.uspto.gov/patents/laws/examination-policy/training-materials-subject-matter-eligibility
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claims 1-12, & 19-24, it is unclear if one of ordinary skill in the art can make/use the instant invention as claimed without undue experimentation.  Applicant claims measuring certain compounds, and making determinations of treatments, but gives no specifics for how one would do either of these tasks, and also does not claim these specifics.  In the instant specification, applicant discloses using mass spectrometry for detection, but does not seem to clearly point out further specifics in addition to this(for instance, how the mass spectrometry is performed, or how one know that they are detecting the claimed compounds). For the treatment claims, it is not seen in the specification, how one makes the determination to adapt the treatment. “Ineffective,” is a relative term and is therefore unclear. Please clear up, in the claim language, to make it clear that one of ordinary skill could use the instant method without undue experimentation.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1- 12 & 19-24 are rejected under 35 U.S.C. 103(a) as being obvious over ORESIC in WO 2013/113992 A1 (as cited on IDS date 11/06/2019) in view of ROBINSON in US 20140066469.
With respect to Claims 1-2, 4-5, 7, 9 & 20-21, ORESIC et al. teach of a method of  (a) providing a blood (plasma or serum) sample from the subject; and (b) determining by 
ROBINSON et al. teach of methods for preventing or treating the pre-clinical early-stages of inflammatory diseases, including autoimmune diseases, degenerative inflammatory diseases, metabolic inflammatory diseases, chronic infection associated with inflammation, cancer associated with inflammation, and other inflammatory diseases by administration to an individual of an effective dose of a synergistic combination of active agents comprising or consisting essentially of an aminoquinoline, 
With respect to Claim 2, 8, 19, ORESIC et al. teach of using plasma samples(Page 8, line 21-35).
With respect to Claim 6 & 22, ROBINSON et al. teach of the reference being known or unknown to have the disease (paragraph 0273).
With respect to Claims 10-11, ROBINSON et al. teach of the treatment being surgery or statins(paragraph 0050).
With respect to Claim 12, & Claims 23-24, ORESIC et al. teach of detecting non-alcoholic fatty liver disease (Abstract, Page 1, lines 8-17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797